DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-5, 7, 9, 12, 16, 19-21, 28, 30, and 33-39 are allowed. Claims 1, 7, 9, and 38 have been amended, claims 4-5, 12, 16, 19-21, 28, 30, 33-37, and 39  remain original or previously presented, claims 2-3, 6, 8, 10-11, 13-15, 17-18, 22-27, 29, 31-32 have been cancelled, and claim 21 is new in the amendment filed by Applicant on July 26th, 2021.

Terminal Disclaimer
The terminal disclaimers filed on July 26th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 15/976532, and US Patents 10,440,806, 10,049,774 and 10,438,702, have been reviewed and are accepted.  The terminal disclaimer has been recorded.
	Therefore, the non-statutory obviousness-type double patenting rejections are withdrawn.
	
Response to Amendment
Applicant's amendments to claims 1, 7, 9, and 38 filed on July 26th, 2021 are accepted because no new matter has been entered.
Applicant’s amendment to the Specification for minor informalities is accepted and the objections are withdrawn.
The rejections of claims 1, 4-5, 7-9, 12, 16, 19-21, 28, 30, and 33-39 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
The non-statutory obviousness-type double patenting rejections are withdrawn in view of the approved terminal disclaimers.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. These amendments are made based on Applicant’s amendments to claims 1 and 9 and based on the use of the term “FRC plasma” in claims 35-39. Therefore they are believed to be intended by Applicant for consistency in claim terminology. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
16. (Currently amended) The method of claim 1, wherein the step of the forming the FRC plasma includes forming a formation FRC plasma in opposing first and second formation sections coupled to the confinement chamber and accelerating the formation FRC plasma from the first and second formation sections towards the mid through plane of the confinement chamber where the two formation FRC plasmas merge to form the FRC plasma.

19. (Currently amended) The method of claim 16, wherein the step of accelerating the formation FRC plasma from the first and second formation sections towards the mid through plane of the confinement chamber includes passing the formation FRC plasma from the first and second formation sections through first and second inner divertors coupled to opposite ends of the confinement chamber interposing the confinement chamber and the first and second formation sections.

20. (Currently amended) The method of claim 19, wherein the step of passing the formation FRC plasma from the first and second formation sections through first and second inner divertors includes inactivating the first and second inner divertors as the formation FRC plasma from the first and second formation sections passes through the first and second inner divertors.

21. (Currently amended) The method of claim 19, further comprising the step of guiding magnetic flux surfaces of the formation FRC plasma into the first and second inner divertors.

33. (Currently amended) The method of claim 9 further comprising the step of controlling the radial electric field profile in an edge layer of the FRC plasma.

34. (Currently amended) The method of claim 33, wherein the step of controlling the radial electric field profile in an edge layer of the FRC plasma includes applying a distribution of electric potential to a group of open flux surfaces of the FRC plasma with biasing electrodes.

The following is an examiner’s statement of reasons for allowance: Please refer to the explanation provided in pages 8-9 of the Remarks filed on July 26th, 2021. No prior art, either alone or in combination teaches or suggests adjusting neutral beam energies from a plurality of neutral beam injectors while injecting the neutral beams, in combination with all other limitations. This is understood to require careful simultaneous balancing of the plasma and magnetic fields, among other parameters, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646